McCORD, Judge
(concurring specially).
In my view the City of Jacksonville would have made a showing of reasonable necessity for the condemnation of petitioner’s land had it adopted a concrete and positive plan for the redevelopment of the property which would be put into effect at á reasonably definite time, reasonably close in point of time to the order of taking. In not doing so, it failed to show a present necessity for the taking and thereby ran counter to the ruling of the Supreme Court in Ball v. City of Tallahassee, Fla., 281 So.2d 333.